            Case 1:18-cv-03007-JEB Document 19 Filed 07/02/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 BRADY CENTER TO PREVENT
 GUN VIOLENCE,
                        Plaintiff,
                v.                                        Civil Action No. 18-3007 (JEB)
 UNITED STATES DEPARTMENT
 OF STATE,
                        Defendant.


                                JOINT STATUS REPORT

       Defendant, the United States Department of State (“State” or the “Department”), and

Plaintiff, the Brady Center to Prevent Gun Violence, respectfully submit this joint status report in

response to the Court’s minute order dated May 18, 2020.

       1.      This is a Freedom of Information Act (“FOIA”) case arising from a July 16, 2018,

request by the Brady Center for records from State. The Brady Center challenges the adequacy of

the Department’s search for records responsive to the FOIA request and the Department’s

withholding of certain responsive information as exempt from release. Given the amount of

information withheld, the parties agreed that State’s Vaughn index in support of its motion for

summary judgment would include a random sample of documents withheld in full and fifty

documents withheld in part to be selected by the Brady Center.

       2.      On May 15, 2020, the Court vacated the briefing schedule governing this case after

State discovered a sizeable collection of records that had been submitted to the agency’s FOIA

office as possibly responsive but that had not yet been processed for release. As State explained,

the Department’s document-review platform for this case exists on a classified network that cannot

be accessed remotely, and the Department’s FOIA personnel were teleworking as part of the

government’s efforts to suppress the spread of COVID-19. Consequently, State was unable to
            Case 1:18-cv-03007-JEB Document 19 Filed 07/02/20 Page 2 of 3




process the additional records for release to the Brady Center. In addition, information necessary

to complete the Department’s search declaration is also located on the classified network. Further,

a small number of documents processed in this case that had been designated for inclusion in the

Vaughn index are inaccessible on State’s unclassified system. As a result of the Department’s

inability to process the newly discovered records or to complete a search declaration and Vaughn

index, the parties agreed that this case was not ripe for summary judgment briefing and jointly

requested that the Court vacate the briefing schedule.

       3.      To keep this case moving forward in the meantime, the parties agreed that State

would provide the Brady Center with a copy of a Vaughn index with the sampled withholdings—

essentially the same index that it would have filed with its motion for summary judgment excluding

the small number of documents processed in this case that are currently inaccessible on State’s

unclassified system—and that the parties would confer in good faith regarding any challenged

redactions.

       4.      State provided the Brady Center with a draft Vaughn index on May 27, 2020, and

the Brady Center conveyed some questions about certain of the Department’s withholdings on July

1, 2020. It is the parties’ intent and hope that this dialogue will substantially narrow the disputes

that will eventually need to be presented to the Court in a motion for summary judgment.

       5.      At this time, State’s FOIA personnel responsible for this case are still teleworking

due to COVID-19 pandemic, and the Department still does not know when they will be able to

return to the office to access the classified system. Accordingly, the parties propose to continue

their discussions about the Department’s claims of exemption on the draft Vaughn index and to

file another status report on or before August 17, 2020.




                                                 2
        Case 1:18-cv-03007-JEB Document 19 Filed 07/02/20 Page 3 of 3




Respectfully submitted,
  /s/ Ariel S. Glasner                       MICHAEL R. SHERWIN
Ariel S. Glasner, D.C. Bar #991442           Acting United States Attorney
Jonathan K. Waldron, D.C. Bar #425539
Blank Rome LLP                               DANIEL F. VAN HORN, D.C. Bar #924092
1825 Eye Street, N.W.                        Chief, Civil Division
Washington, District of Columbia 20006
                                             By: /s/ Johnny Walker
Telephone: 202 772 5963
                                             JOHNNY H. WALKER, D.C. Bar # 991325
AGlasner@Blankrome.com
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
Jonathan E. Lowy, D.C. Bar #418654
                                             Washington, District of Columbia 20530
Joshua Scharff, D.C. Bar #999392
                                             Telephone: 202 252 2575
Brady Center to Prevent Gun Violence
                                             johnny.walker@usdoj.gov
840 First Street, N.E., Suite 400
Washington, District of Columbia 20002       Counsel for Defendants
Telephone: 202 370 8105
jscharff@bradymail.org
Counsel for Plaintiff
Dated: July 2, 2020




                                         3
